—Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered December 17, 1991, convicting him of manslaughter in the first degree, attempted assault in the second degree, and menacing (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in granting the defendant a four-week, rather than an approximately seven-week, continuance due to the illness of defense counsel’s husband (see, People v Arroyave, 49 NY2d 264; People v Gelo, 32 AD2d 661).
The defendant’s contention that the sentence is excessive is without merit (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.